

WAIVER AND FORBEARANCE AGREEMENT




THIS WAIVER AND FORBEARANCE AGREEMENT (this “Agreement”) is entered into as of
January 10, 2011 by and among MANHATTAN PHARMACEUTICALS, INC., a Delaware
corporation with a principal address at 48 Wall Street, New York, New York
10005 (the “Borrower” or the “Company”), and the other parties signatory hereto
(each severally a “Lender” and collectively the “Lenders”).


RECITALS


WHEREAS, in accordance with that certain Securities Purchase Agreement dated as
of November 19, 2008 by and among the Borrower and the Lenders (the “Securities
Purchase Agreement”), the Borrower executed and delivered to each Lender a 12%
Senior Secured Promissory Note, in various original principal amounts, and in an
aggregate original principal amount of $1,735,000 (each a “Note” and
collectively the “Notes”); and


WHEREAS, as collateral security for the Borrower’s obligations under the
Notes, the Borrower executed and delivered in favor of the Lenders a security
agreement of even date therewith (the “Security Agreement”); and


WHEREAS, as further collateral security for the Borrower’s obligations under the
Notes, the Borrower executed and delivered in favor of the Lenders a Default
Agreement of even date therewith (the “Default Agreement”) whereby, inter alia,
the Borrower agreed to liquidate certain securities owned by the Borrower in the
event of the occurrence of an Event of Default as defined in the Security
Agreement; and


WHEREAS, on November 19, 2010 (the “First Maturity Date”), $1,035,000.00 of the
Notes matured, whereupon, pursuant to Section 7.2 of the Notes, the Requisite
Holders (as defined in Section 6 of the Notes) had the right, upon five (5)
days’ notice or demand, to declare the Notes to be due and payable; and


WHEREAS, on December 22, 2010 (the “Second Maturity Date” and, together with the
First Maturity Date, the "Past Maturity Dates"), $280,000.00 of the Notes
matured, whereupon, pursuant to Section 7.2 of the Notes, the Requisite Holders
(as defined in Section 6 of the Notes) had the right, upon five (5) days’ notice
or demand, to declare the Notes to be due and payable (and the remaining Notes
will mature in the near future); and


WHEREAS, the failure of the Borrower to pay the Notes on the Past Maturity Dates
constitutes, and the failure of the Borrower to pay the Notes on future maturity
dates will constitute, an event of default (the “Designated Default”) under the
Notes, the Security Agreement, and the Default Agreement (collectively the “Loan
Documents”); and

--------------------------------------------------------------------------------




WHEREAS, the Borrower has requested that the Lenders forbear from exercising
their rights and remedies under the Loan Documents and grant to Borrower an
extension of the maturity dates of each of the Notes, and the Lenders who are
signatory hereto are agreeable thereto, subject to a modification of the Notes
and the warrants previously issued by the Company to the holders of the Notes
(the “Warrants”), and the other terms, covenants and conditions hereinafter set
forth; and




WHEREAS, following the effectiveness of the waiver and forbearance contained,
herein the Company will seek to reduce its outstanding indebtedness by offering
the Lenders the ability to convert the Notes at a conversion price of $0.01 per
share, which shall require the Company obtaining shareholder approval to
increase the Company’s authorized common stock (the foregoing actions,
hereinafter the “Subsequent Offering”); and


WHEREAS, upon the reduction of the conversion price of the Notes in the
Subsequent Offering, as a result of the full-ratchet anti-dilution provisions
contained in certain warrants issued by the Company on October 28, 2009, March
2, 2010 and April 8, 2010 (the “Equity Transaction Warrants”), number of shares
of the Company’s common stock into which the Equity Transaction Warrants are
exercisable will increase from 72,411,248 to 575,448,715, and the exercise price
of the Equity Transaction Warrants will decrease for $0.08 and $0.07 to $0.01;
 


WHEREAS, the Borrower and Nordic Biotech Venture Fund II K/S ("Nordic") have
entered into a settlement and release agreement whereby the Borrower's interest
in H Pharmaceuticals K/S has been reduced to fifteen percent (15%) (subject to
further dilution for subsequent H Pharmaceuticals K/S financings), the warrants
for Borrower common stock and call option to purchase shares of Borrower stock
held by Nordic have been cancelled, and the Borrower is to receive a payment of
approximately $500,000 from Nordic ($100,000 within 5 business days of entering
into that settlement and release agreement and the remainder after this Waiver
and Forbearance Agreement becomes effective);


NOW, THEREFORE, for and in consideration of the premises, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower and the Lenders agree as follows:
 
1.           The Borrower hereby acknowledges, confirms, represents and warrants
to Lenders as of the date hereof that: (i) the outstanding aggregate principal
balance of the Notes is $1,725,000; (ii) said balance, together with interest
accrued thereon from the issue date of the Notes through and including the date
hereof at the rate set forth in the Notes, remains due and owing to the Lenders
without offset, defense or counterclaim; and (iii) each of the Loan Documents
remains in full force and effect and is enforceable in accordance with its
respective terms.
 
2.           The undersigned Lenders and the Borrower hereby agree as follows
(which agreement shall take effect immediately upon the receipt by the Company
of the signatures of holders of Notes representing at least a majority of the
aggregate principal amount of all of the Notes pursuant to Section 8(a) of the
Notes (such date, the “Effective Date”)):
 
-2-

--------------------------------------------------------------------------------


 
(a)           Lenders agree that they shall not demand payment, exercise setoff
rights or seek to collect from the Borrower any obligations evidenced by the
Note or join in any petition or otherwise initiate any insolvency case,
reorganization or any other similar legal proceeding against the Borrower, and
the Notes shall be deemed modified such that the "Maturity Date," as such term
is defined in each of the Notes, shall be deemed to be December 31, 2011.  If
requested by any Lender, the Borrower shall promptly execute and deliver to said
Lender an amended and restated Note reflecting the terms of this Agreement.
 
(b)           The Lender’s Warrants will be modified upon obtaining the
shareholder approval in connection with the Subsequent Offering to include a
full-ratchet anti-dilution provision and a reduction in the cash exercise price
thereof to $0.01 per share.  Following the applicable date of the foregoing,
Borrower shall promptly execute and deliver to the Lenders an amended and
restated Warrant reflecting the foregoing terms.
 
(c)           Promptly following the Effective Date, the Company agrees to take
prompt steps to commence the Subsequent Offering.
 
(d)           The Designated Default is hereby waived.
 
(e)           Subject to Section 2(a) above, Lenders reserves the right, in
their respective discretion, to exercise any or all of its rights and remedies
arising under the Loan Documents, applicable law or otherwise, as a result of
any Events of Default occurring after the date hereof.  Subject to Section 2(a)
hereof, nothing contained herein shall be construed as a waiver of the failure
of the Borrower to comply with the terms of the Loan Documents after the date
hereof.
 
3.           The Borrower represents and warrants that it has the right, power
and capacity and is duly authorized and empowered to enter into, execute,
deliver and perform this Agreement.
 
4.           All notices to be given pursuant to this Agreement shall be in
writing and sufficient if given in accordance with the provisions of the
Security Agreement.
 
5.           This Agreement and all substantive terms and provision hereof shall
be governed by and construed according to the laws of the State of New York
without regard to the conflicts of laws principles thereof.
 
6.           THE BORROWER AND THE LENDERS HEREBY AGREE THAT ANY ACTION, SUIT OR
PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS AGREEMENT SHALL BE INITIATED AND
PROSECUTED IN THE STATE OR FEDERAL COURTS, AS THE CASE MAY BE, LOCATED IN THE
COUNTY AND STATE OF NEW YORK, AND CONSENT TO AND SUBMIT TO THE EXERCISE OF
JURISDICTION OVER THE SUBJECT MATTER.  THE BORROWER AND EACH LENDER HEREBY WAIVE
PERSONAL SERVICE OF ANY AND ALL PROCESS UPON THEM AND CONSENT THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL DIRECTED TO THE
ADDRESS FOR THE BORROWER OR SUCH LENDER, AS THE CASE MAY BE, SET FORTH IN THE
SECURITY AGREEMENT, AS SAID ADDRESS MAY BE CHANGED FROM TIME TO TIME IN
ACCORDANCE WITH THE PROVISIONS THEREOF.
 
-3-

--------------------------------------------------------------------------------


 
IN ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS
AGREEMENT, THE BORROWER AND THE LENDERS HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE,
RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS EVIDENCED BY THE
NOTES, THE OTHER LOAN DOCUMENTS, OR ANY ACTS OR OMISSIONS OF THE BORROWER, THE
LENDERS, OR ANY OF THEM, OR ANY OF THEIR RESPECTIVE OFFICERS, EMPLOYEES,
DIRECTORS, MANAGERS, PARTNERS, TRUSTEES OR AGENTS IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY THE
BORROWER AND THE LENDERS, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE.
 
7.           The Borrower and the Lenders signatory hereto acknowledge and agree
that, pursuant to Section 8(a) of the Notes, this Agreement binds, and is
intended to bind, all Lenders when executed and delivered by the Borrower and
the "Requisite Holders" (as defined in the Notes).
 
8.           Except as herein specifically set forth, all terms, covenants and
provisions contained in the Loan Documents remain in full force and effect and
are hereby ratified and confirmed.
 
9.           TIME IS OF THE ESSENCE WITH RESPECT TO THE OBLIGATIONS OF THE
BORROWER HEREUNDER.
 
10.           This Agreement may not be changed or terminated orally. The
covenants contained in this Agreement bind the Borrower, the Lenders, and their
respective heirs, personal representatives, successors and assigns, and shall
inure to the benefit of the Lenders, their respective personal representatives,
successors and assigns.
 
11.           In the event of any conflict between the terms, covenants and
provisions hereof and of any of the Loan Documents, the provisions hereof shall
govern and control.
 
12.           Separate counterparts of this Agreement may be executed, each of
which shall be deemed an original, and all of which, taken together, shall
constitute but one and the same Agreement.  Signatures delivered by telecopier
or by .pdf email attachment shall have the same force and effect as original
signatures.
 


[signature pages follow]
 
-4-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
the date first above written.



  THE BORROWER            
MANHATTAN PHARMACEUTICALS, INC.
         
 
By:
/s/ Michael McGuinness      
Name: Michael McGuinness
     
Title: Chief Operating and Financial Officer
 

:
-5-

--------------------------------------------------------------------------------





 
THE LENDERS:
                          Neel B. Ackerman                
Martha N. Ackerman
                      Stephen M. Burnich Revocable Trust u/a 10/08/04        
 
By:
        Stephen M. Burnich, Trustee                          
Ennio De Pianto
               
Matthew Ernst
               
John M. Goodman Living Trust
          By:         John M. Goodman, Trustee                          
Leon Kanner
               
Rosemary Kanner
               
Richard Kindt
 

 
-6-

--------------------------------------------------------------------------------


 

       
Douglas E. Pritchett
               
Jerome A. Shinkay
               
Michael J. Spezia
               
George D. Wilson
               
Diane J. Wilson
               
Joseph L. Jerger
               
David Pudelsky
               
Nancy Pudelsky
               
James R. Buck
               
John  O. Dunkin
 

 
-7-

--------------------------------------------------------------------------------



 
NFS/FMTC SEP IRA FBO Jay Jennings
         
 
By:
        Jay Jennings                    
Landmark Community Bank
Collateral Account FBO
Estate of Catherine Nasser
                   
By:
        William K. Nasser, Jr., attorney-in-fact                    
Nasser Family Trust
            By:         William K. Nasser, Trustee  

 
-8-

--------------------------------------------------------------------------------




       
James R. Kahn
               
Debra A. Kahn
               
A. Starke Taylor, Jr.
               
Carolyn Taylor
               
Mark Vollmer
               
Robert J. Guercio
               
Ralph Hanby
               
Robert E. Jacobson
               
Saralee Jacobson
               
Michael Cushing
               
Raymond Yarusi, Jr.
         

 
-9-

--------------------------------------------------------------------------------


 

       
James C. Orr
               
Vernon L. Simpson
               
Michael Yokoyama & Jaye Venuti Family Trust
               
 
By:
        Michael Yokoyama, Trustee                    
By:
        Jaye Venuti, Trustee                        
Frederick Peet
               
Ronald Rasmussen
               
Lewis R. Jacobson
               
Mark B. Ginsburg
               
Gregory Dovolis
               
William S. Silver
               
Praful Desai
               
Thomas Gemellaro
               
Howard Tanning Rollover IRA
         
By:
                                        , Custodian  



-10-

--------------------------------------------------------------------------------


 